 

EXHIBIT 10.57

 

CELL SOURCE, INC. (the “Corporation”)

 

2019 ISRAELI EQUITY INCENTIVE SUB PLAN

 

TO THE

 

2019 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Cell Source, Inc. 2019
Equity Incentive Plan, including the 2019 Israeli Equity Incentive Sub-Plan
(together hereinafter the “Plan”) shall have the same defined meanings in this
Stock Option Agreement (this “Option Agreement” or “Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

 

Name: _________________

 

Address: ____________________l

 

The undersigned Participant has been granted an Option to Purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Date of Grant:

October 7, 2020

 

Vesting Commencement Date

March 31, 2021

 

Exercise Price per Share:

$US1.00 (One US$) per share

 

Total Number of Shares subject to the Option

500,000

 

Total Exercise Price:

$500,000

 

Type of the Option:

 

Approved 102 Option – Capital Gain Option (CGO)

 

Term/Expiration Date:

October 7, 2025

 

 

  1



 

 

Vesting Schedule:

 

The Option shall vest and become exercisable in full during the two year period
following the Grant Date according to the following schedule: twelve and
one-half of a percent (12.5%) of the Shares subject to the Option shall vest and
become exercisable at the end of the first calendar quarter that follows the
Grant Date and additional twelve and one-half of a percent (12.5%) of the Shares
subject to the Option shall vest and become exercisable at the end of each
subsequent quarter over the course of the two year period following the Grant
Date.

 

Termination Period:

 

This Option shall be exercisable for eighteen (18) months after Participant
ceases to be engaged with the Corporation or any of its Affiliates, unless such
cessation is due to Participant’s death or Disability, in which case this Option
shall be exercisable for twenty four (24) months after Participant ceases to be
so engaged with the Corporation. Notwithstanding the foregoing sentence, in no
event may this Option be exercised after the Term/Expiration Date as provided
above and this Option may be subject to earlier termination as provided in the
Plan.

 

II.

AGREEMENT

 

 

1.

Grant of Option. The Administrator of the Company hereby grants to the
Participant named in the Notice of Stock Option Grant in Part I of this
Agreement (“Participant”), an option (the “Option”) to purchase the number of
Shares set forth in the Notice of Stock Option Grant, at the exercise price per
Share set forth in the Notice of Stock Option Grant (the “Exercise Price”), and
subject to the terms and conditions of the Plan, which is incorporated herein by
reference. Subject to Section 19(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and this Option Agreement, the
terms and conditions of this Agreement shall prevail.

 

2.

Exercise of Option.

 

 

(a)

Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.

 

 

 

 

(b)

Method of Exercise. This Option may be exercised in full or in part and shall be
exercisable by delivery of an exercise notice in the form attached as Exhibit A
(the “Exercise Notice”) or in a manner and pursuant to such procedures as the
Administrator may determine, which shall state the election to exercise the
Option, the number of Shares with respect to which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares, together with any
applicable tax withholding. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
payment of the aggregate Exercise Price, together with any applicable tax
withholding.

 

 

 

 

 

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Participant on the date on which the Option is exercised with respect to such
Shares.

 

  2



 

 

3.

Lock-Up Period. Participant hereby agrees that Participant shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Participant (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed one hundred
and eighty (180) days following the effective date of any registration statement
of the Company filed under the Securities Act (or such other period as may be
requested by the Company or the underwriters to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports
and (ii) analyst recommendations and opinions, including, but not limited to,
the restrictions contained in NASD Rule 2711(f)(4) or NYSE Rule 472(f)(4), or
any successor provisions or amendments thereto).

 

 

 

Participant agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or necessary to give further effect thereto. In addition, if
requested by the Company or the representative of the underwriters of Common
Stock (or other securities) of the Company, Participant shall provide, within
ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section 4 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Securities Exchange Commission Rule 145
transaction on Form S-4 or similar forms that may be promulgated in the future.
The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the foregoing restriction until
the end of said one hundred and eighty (180) day (or other) period. Participant
agrees that any transferee of the Option or shares acquired pursuant to the
Option shall be bound by this Section 4.

 

  3



 

 

4.

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:

 

 

(a)

cash;

 

 

 

 

(b)

check;

 

 

 

 

(c)

using a “cashless exercise” method, in which event the Company shall issue to
the Participant the number of Shares determined as follows:

 

X = Y[(A-B)/A]

 

where:

 

X = the number of Shares to be issued to the Participant.

 

Y = the number of Shares with respect to which this Option is being exercised.

 

A = the Fair Market Value of the Company’s Common Stock (as defined in the
Plan).

 

B = the Exercise Price.

 

 

(d)

consideration received by the Company under another formal cashless exercise
program adopted by the Company at the direction of the Administrator in
connection with the Plan; or

 

 

 

 

(e)

surrender of other Shares which (i) shall be valued at their Fair Market Value
on the date of exercise, and (ii) must be owned free and clear of any liens,
claims, encumbrances or security interests, if accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company.

 

5.

Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.

 

 

6.

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

 

 

7.

Term of Option. This Option may be exercised only within the term set out in the
Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

 

  4



 

 

8.

Tax Obligations.

 

 

(a)

Tax Withholding. Participant agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Participant) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver the Shares if such withholding amounts are not delivered at
the time of exercise.

 

 

 

 

(b)

Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant shall immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.

 

 

 

 

(c)

Code Section 409A. Notwithstanding any provision of the Plan or this Option
Agreement to the contrary, this Option is intended to be exempt from Code
Section 409A; provided, that the Company does not guarantee to Participant any
particular tax treatment of the Option. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.

 

9.

Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant. This Option Agreement is governed by the laws of the State of
Israel and the authorized court in Tel Aviv, Israel shall have an exclusive
jurisdiction with respect to any dispute arising from or associated with this
Agreement.

 

 

10.

No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

  5



 

 

Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Option subject to all of the terms and provisions of this Option Agreement and
the Plan. Participant has reviewed the Plan and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of this
Option Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT      CELL SOURCE, INC.   

 

 

 

 

 

  By:    Signature            

 

 

 

 

 

Print Name 

 

 

Print Name 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title 

 

 

 

 

 

 

 

 

 

 

 

Residence Address 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email Address

 

 

 

 

 

  6

 